IN THE SUPREME COURT OF THE STATE OF DELAWARE

ANTHONY L. TILLMAN a/k/a                 §
NAZIR EL,                                §   No. 250, 2018
                                         §
      Defendant Below-                   §
      Appellant,                         §
                                         §   Court Below: Superior Court
      v.                                 §   of the State of Delaware
                                         §
US BANK NATIONAL                         §   C.A. No. N17C-07-057
ASSOCIATION,                             §
                                         §
      Plaintiff Below-                   §
      Appellee.

                          Submitted: June 18, 2018
                           Decided: July 25, 2018

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.

                                  ORDER

      Upon consideration of the rule to show cause, the appellant’s response,

and the record on appeal, it appears to the Court that:

      (1)    The appellant, Anthony L. Tillman, filed this appeal from an

order of the Superior Court, docketed April 25, 2018, denying his motion to

set aside a Sheriff’s sale because the motion had no factual or legal basis.

      (2)    Along with his notice of appeal, Tillman also filed an “Affidavit

of Financial Statement,” apparently seeking to proceed in forma pauperis

(IFP). The Senior Court Clerk wrote to Tillman on May 9, 2018 and directed

him to file a motion to proceed IFP in compliance with Supreme Court Rule
20(h) or else pay the filing fee by May 24, 2018. Tillman did not file his

motion or pay the filing fee as instructed in the Clerk’s letter. Accordingly,

on May 29, 2018, the Clerk issued a notice to Tillman to show cause why his

appeal should not be dismissed for his failure to prosecute.

          (3)   Tillman filed a response to the notice to show cause on June 18,

2018. While it is not entirely clear, Tillman appears to contend that the

Court’s official IFP form only applies to corporations and that the Court

cannot legally compel him to file the required form or inquire into his financial

status.

          (4)   We reject Tillman’s argument.       Permission to proceed as a

pauper without prepayment of the filing in a civil matter is a matter of

privilege, not a right.1 Neither Rule 20, Official Form Q nor 10 Del. C. ch. 88

bars an indigent person access to courts in Delaware or otherwise violates any

person’s constitutional rights.2 We find no merit to Tillman’s argument that

it is illegal for the Court to inquire into his financial status in order to

determine his ability to pay a fee.

          (5)   Under the circumstances, we dismiss this appeal for Tillman’s

failure to prosecute it diligently by refusing to comply with the Court’s May


1
  See Walls v. Phelps, 2014 WL 279472, *2 (Del. Jan. 23, 2014) (citing Abdul-Akbar v.
McKelvie, 239 F.3d 307, 314 (3d Cir. 2001)).
2
  Id.
                                         2
9, 2018 directive to file an IFP motion in compliance with the Court’s rules

or else pay the filing fee.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the appeal is

DISMISSED.

                               BY THE COURT:


                               /s/ Gary F. Traynor
                               Justice




                                     3